Exhibit 10.1

Execution Version

SEPTEMBER 2019 EXCHANGE AGREEMENT AND

AMENDMENT TO FACILITY AGREEMENT

This SEPTEMBER 2019 EXCHANGE AGREEMENT AND AMENDMENT TO FACILITY AGREEMENT
(including the schedules, annexes and exhibits hereto, this “Agreement”), dated
as of September 3, 2019, is by and among KemPharm, Inc., a Delaware corporation
(the “Borrower”), Deerfield Private Design Fund III, L.P. (“DPDF”) and Deerfield
Special Situations Fund, L.P. (“DSS” and, together with DPDF, the “Lenders”).
Capitalized terms used but not otherwise defined in this Agreement (including in
Annex I hereto) shall have the meanings given to them in the Indenture (as
defined below).

RECITALS:

A. The Lenders own an aggregate of $65,423,000 principal amount of the
Borrower’s 5.50% Senior Convertible Notes due 2021 (the “Indenture Notes”)
issued pursuant to the Indenture, dated as of February 9, 2016 (the
“Indenture”), between the Borrower and U.S. Bank National Association, as
trustee under the Indenture (together with any successor thereto, the
“Trustee”).

B. The Borrower and DPDF have entered into that certain Facility Agreement,
dated as of June 2, 2014 (as the same previously has been and in the future may
be amended, modified, restated or otherwise supplemented from time to time, the
“Facility Agreement”). Upon the execution and delivery of the Facility
Agreement, DPDF disbursed the First Disbursement (as defined in the Facility
Agreement), which (i) included (among other loans) a term loan of $10,000,000,
which is evidenced by the Senior Secured Convertible Note (as defined in the
Facility Agreement) (the “FA Note” and, together with the Indenture Notes, the
“Notes”); and (ii) obligated the Borrower to issue the Warrant (as defined in
the Facility Agreement).

C. Prior to the date hereof, the Borrower has satisfied a portion of the
principal amounts under the FA Note, leaving $6,666,666.67 in principal amount
of the FA Note outstanding.

D. The Facility Agreement obligated the Borrower to pay to the Lender
$3,333,333.33 of the outstanding principal amount of the FA Note, together with
accrued and unpaid interest on the entire Principal amount of the FA Note, on
June 3, 2019 (the “June 2019 Payment”). The Borrower and DPDF have entered into
letter agreements (the “Extension Letters”), which have extended the due date
for the June 2019 Payment to September 4, 2019.

E. The Board of Directors of the Borrower has authorized the creation of (i) a
new series of Preferred Stock denominated as Series B-1 Convertible Preferred
Stock (the “Series B-1 Preferred Stock”) with the preferences, rights and
limitations described in the Certificate of Designation of Preferences, Rights
and Limitations of the Series B-1 Preferred Stock, in the form attached hereto
as Exhibit A (the “Series B-1 Certificate of Designation”); and (ii) a new
series of Preferred Stock denominated as Series B-2 Convertible Preferred Stock
(the “Series B-2 Preferred Stock”) with the preferences, rights and limitations
described in the Certificate of Designation of Preferences, Rights and
Limitations of the Series B-2 Preferred Stock, in the form attached hereto as
Exhibit B (the “Series B-2 Certificate of Designation” and, together with the
Series B-1 Certificate of Designation, the “Certificates of Designation”).



--------------------------------------------------------------------------------

F. Pursuant to this Agreement (and subject to the terms and conditions hereof),
the Lenders will exchange an aggregate of $3,000,000 principal amount of the
Indenture Notes (the “Exchanged Indenture Notes”) for (i) the number of shares
of Common Stock, par value $0.0001 per share (“Common Stock”), of the Borrower
set forth on Schedule 1 hereto (the “Common Exchange Shares”) and (ii) the
number of shares of Series B-1 Preferred Stock set forth on Schedule 1 hereto
(the “Preferred Exchange Shares” and, together with the Common Exchange Shares,
the “Initial Exchange Shares” and, together with the Option Exchange Shares (as
defined in Annex I), the “Exchange Shares”), which Preferred Exchange Shares
shall be convertible from time to time by the holder thereof into shares of
Common Stock (the “Series B-1 Conversion Shares”).

G. Pursuant to this Agreement, the Lenders will have the right and option to
exchange up to an additional $27,000,000 principal amount of the Indenture Notes
for shares of Common Stock or shares of Series B-2 Preferred Stock, which shares
of Series B-2 Preferred Stock shall be convertible from time to time by the
holder thereof into shares of Common Stock (the “Series B-2 Conversion Shares”
and, together with the Series B-1 Conversion Shares, the “Conversion Shares”).

H. Pursuant to this Agreement, DPDF and the Borrower desire (i) to reduce the
interest rate applicable under the Facility Agreement, (ii) to provide for
“payment in kind” of interest on the Loans (as defined in the Facility
Agreement), and (iii) to defer the June 2019 Payment until June 1, 2020 upon the
terms and subject to the conditions set forth herein.

I. The parties intend that the foregoing amendments and exchange of a portion of
the Indenture Notes for Exchange Shares are part of, and pursuant to, a Plan of
Recapitalization and Reorganization of the Borrower described in
Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as amended (the
“Code”).

J. Contemporaneously with the execution and delivery of this Agreement, the
Borrower and Boston Pharmaceuticals SA, an affiliate of Gurnet Point Capital
Limited, are entering into a Collaboration and License Agreement in respect of
specified product candidates of the Borrower, in substantially the last form
furnished to the Lenders prior to the date hereof (in such form, without
amendment or modification, the “GPC License Agreement”).

K. In connection with entering into the GPC License Agreement, at the request of
the Borrower, DPDF is willing to provide a limited waiver of certain provisions
of the Facility Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I.

INITIAL EXCHANGE AND OPTIONAL EXCHANGE

Section 1.01. Initial Exchange. Subject to the terms and conditions hereof, each
Lender hereby agrees to exchange the Exchanged Indenture Notes held by it for
the issuance by the Borrower to such Lender of Common Exchange Shares and
Preferred Exchange Shares (the “Initial Exchange”), in each case as set forth on
Schedule 1 hereto.

Section 1.02. Optional Exchange. At any time and from time to time on or after
the Effective Date, the Lenders shall have the right and option, but not the
obligation, to exchange up to an additional $27,000,000 aggregate principal
amount of the Indenture Notes for shares of Common Stock or Series B-2 Preferred
Stock in accordance with Annex I hereto (any such exchange, an “Optional
Exchange”). For the avoidance of doubt, Annex I is incorporated herein with the
same force and effect as if fully set forth in the body of this Agreement.

Section 1.03. Initial Exchange Settlement. As soon as practicable following the
effectiveness of the Initial Exchange, which shall be deemed to occur at 8:45
a.m. (New York time) on September 4, 2019 (such time on such date, the
“Effective Time”), (subject to satisfaction (or waiver by the Lenders) of the
conditions set forth in Article VI hereto), but in any event prior to 4:00 p.m.
(New York time) on September 4, 2019 (such date, the “Effective Date”), (i) each
Lender shall assign and transfer all right, title and interest in and to its
Exchanged Indenture Notes to the Borrower, and deliver or cause to be delivered
the Exchanged Indenture Notes held by such Lender to the Trustee, by book-entry
transfer through the facilities of The Depositary Trust Company (“DTC”) from the
account(s) of such Lender, free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any customary
documents of conveyance or transfer that the Borrower or Trustee may reasonably
deem necessary or desirable to transfer such Exchanged Indenture Notes to the
Borrower; (ii) the Borrower shall credit to the account of each Lender’s prime
broker with DTC through its Deposit/Withdrawal at Custodian (DWAC) system the
number of Common Exchange Shares set forth across from such Lender’s name on
Schedule 1 hereto in the column captioned “Common Exchange Shares”; (iii) the
Borrower shall deliver to each Lender a certificate, duly executed on behalf of
the Borrower and not bearing any restrictive legend, representing the number of
Preferred Exchange Shares set forth across from such Lender’s name on Schedule 1
hereto in the column captioned “Preferred Exchange Shares”; and (iv) the
Borrower shall pay, in cash, by wire transfer of immediately available funds to
an account designated by each Lender, all accrued and unpaid interest on such
Lender’s Exchanged Indenture Notes through the Effective Date. The Borrower and
the Lenders acknowledge and agree that the aggregate amount of accrued and
unpaid interest on the Exchanged Indenture Notes through the Effective Date is
$16,041.67.

(a) Upon the Effective Time, (i) each Lender shall be deemed for all corporate
purposes to have become the legal, beneficial and record holder of the Initial
Exchange Shares and (ii) the aggregate principal amount of the Exchanged
Indenture Notes shall be deemed cancelled.

(b) For the avoidance of doubt, this Agreement does not affect any Indenture
Notes not exchanged pursuant to this Agreement (or the rights of any Lender in
respect of any such Indenture Notes).

 

3



--------------------------------------------------------------------------------

ARTICLE II.

AMENDMENT OF FACILITY AGREEMENT AND WAIVER

Section 2.01. Amendments to Facility Agreement. Upon the terms and subject to
the conditions set forth in this Agreement, effective as of the Effective Date,
the Facility Agreement shall hereby be amended as follows:

(a) Interest Rate. Solely with respect to periods from and after the Effective
Date, the definition of “Interest Rate” in Section 1.1 of the Facility Agreement
shall hereby be amended and restated in its entirety to read as follows:

““Interest Rate” means 6.75% interest per annum.”

(b) Principal Payments. Notwithstanding anything to the contrary contained in
the Facility Agreement (including Section 2.3 thereof), the June 2019 Payment
due and payable on September 4, 2019 (by virtue of the Extension Letters) shall
be deferred to, and be due and payable on, June 1, 2020 (which shall have the
effect of deferring the maturity date of the Loans (as defined in the Facility
Agreement) from February 14, 2020 to June 1, 2020). To effectuate the foregoing,
the first sentence of Section 2.3(a) of the Facility Agreement shall hereby be
amended and restated in its entirety to read as follows:

“The Borrower shall pay to the Lenders an amount of the outstanding principal
amount of the Notes equal to the sum of $3,333,333.33 plus the PIK Increase
Amount (as defined below), on February 14, 2020, and shall pay to the Lenders
the balance of the outstanding principal amount of the Notes, together with all
accrued and unpaid interest on the Notes, on June 1, 2020. “PIK Increase Amount”
means the aggregate amount by which the principal of the Notes shall have been
increased as a result of PIK Interest Payments (as defined in the September 2019
Exchange Agreement and Amendment to Facility Agreement, dated as of September 3,
2019, among the Borrower, the Lender and Deerfield Special Situations Fund,
L.P.) through and including February 14, 2020.”

(c) PIK Interest. Notwithstanding anything to the contrary contained in the
Facility Agreement, interest on the FA Note (or any Senior Secured Convertible
Promissory Note issued in substitution therefor) that accrues and is otherwise
payable on an Interest Payment Date (as defined in the Facility Agreement)
occurring after the Effective Date shall be paid in kind by adding the amount of
such interest to the then outstanding principal amount of the Loans (each such
payment in kind being referred to as a “PIK Interest Payment”). Following an
increase in the principal amount of the FA Note (or any Senior Secured
Convertible Promissory Note issued in substitution therefor) as a result of a
PIK Interest Payment, such increased principal shall bear interest at the rate
applicable to the FA Note, and such interest shall be paid in kind (and such
payment in kind shall also be deemed a “PIK Interest Payment” hereunder).
Notwithstanding the foregoing, and for the avoidance of doubt, any accrued and
unpaid interest that is payable upon maturity or upon any other payment or
prepayment (in connection with the acceleration of the Loans, an amortization
payment or otherwise) of the FA Note shall be paid in cash, and all payments and
prepayments (in connection with the acceleration of the Loans, an amortization
payment or otherwise) shall be applied to the Loans in accordance with
Section 2.3(c) of the Facility Agreement.

 

4



--------------------------------------------------------------------------------

(d) Covenants; GPC License Agreement. Section 5.2 of the Facility Agreement
shall hereby be amended by adding the following as subparagraphs (j), (k) and
(l) thereof to follow subparagraph (i):

“(j) The Borrower shall not transfer, assign or otherwise dispose of that
certain License and Collaboration Agreement, by and between the Borrower and
Boston Pharmaceutical Holdings SA, an affiliate of Gurnet Point Capital Limited,
dated as of September 3, 2019 (as amended or restated, the “GPC License
Agreement”), or any of the Borrower’s material rights thereunder, in whole or in
part.

(k) The Borrower shall not consent to, authorize or permit any other party to
the GPC License Agreement to transfer, assign or otherwise dispose of its rights
or obligations under the GPC License Agreement, in whole or in part, except to
the extent that the Borrower’s consent thereto is not required by the terms of
the GPC License Agreement; provided, that nothing in this Section 5.2(k) shall
limit the Borrower’s right to terminate the GPC License Agreement in accordance
with the terms Section 13.3, 13.4, 13.5 or 15.2 thereof.

(l) The Borrower shall enforce, and shall not enter into, consent to, authorize
or permit any material amendment or modification of, or waive in any material
respect the provisions of, the GPC License Agreement; provided, that nothing in
this Section 5.2(l) shall limit Borrower’s right to amend, modify or waive any
portion of the Product Development Plan (as defined in the GPC License
Agreement) or the Commercialization Plan (as defined in the GPC License
Agreement).”

Section 2.02. Limited Waivers and Consent. Effective as of the Effective Date,
DPDF hereby consents to, and waives any breach of the Facility Agreement or any
Transaction Document (as defined in the Facility Agreement) that would be deemed
to occur by, the Borrower’s entry into the GPC License Agreement (without giving
effect to any amendment or modification thereof or adjustment or waiver
thereunder).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Lenders. Each Lender hereby
represents and warrants to the Borrower as of the date of this Agreement and as
of the Effective Time as follows:

(a) Organization and Good Standing. Such Lender is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted.

 

5



--------------------------------------------------------------------------------

(b) Authority. Such Lender has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by such Lender and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Lender and no further action is required in connection herewith or
therewith.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by such Lender and constitutes the valid and binding obligation of
such Lender, enforceable against such Lender in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

(d) Non-Contravention. The execution and delivery of this Agreement by such
Lender and the performance by such Lender of its obligations hereunder, does not
and will not (i) violate any provision of such Lender’s organizational
documents, or (ii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which such Lender is subject, or by which any
of such Lender’s Notes is bound or affected except, in each instance of clauses
(i) and (ii) hereof, where such violation or conflict would not reasonably be
expected, individually or in the aggregate, to result in a material adverse
effect on the ability of such Lender to timely perform its obligations under
this Agreement.

(e) Exemption. Such Lender has held such Lender’s Indenture Notes of record and
beneficially for a period of at least one (1) year for purposes of Rule 144
under the Securities Act and is not, and during the three-month period prior to
the date hereof has not been, an “affiliate” (as such term is used in Rule 144
under the Securities Act) of the Borrower. Such Lender understands that the
Exchange Shares and the Conversion Shares are being offered, sold, issued and
delivered to it in reliance upon specific exemptions from registration or
qualification under federal and applicable state securities laws.

(f) Ownership of the Notes. Such Lender is the record and beneficial owner of,
and has good and valid title to, such Lender’s Indenture Notes, free and clear
of all Liens, and has full power to dispose thereof and to exercise all rights
thereunder (other than as restricted by this Agreement or the Indenture (as
defined below) and other than pledges or security interests that such Lender may
have created in favor of a prime broker under and in accordance with its prime
brokerage account with such broker), without the consent or approval of, or any
other action on the part of, any other Person. Other than the transactions
contemplated by this Agreement, there is no outstanding contract, vote, plan,
pending proposal or other right of any Person to acquire such Lender’s Indenture
Notes or any portion thereof. Such Lender has not, in whole or in part,
(a) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its Indenture Notes or its rights in its Indenture Notes, or
(b) except, as would not materially and adversely affect the ability of such
Lender to consummate the transactions contemplated hereby, given any person or
entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to its Indenture Notes. Upon such Lender’s delivery of
its Exchanged Indenture Notes to the Borrower pursuant to the Initial Exchange,
such Exchanged Indenture Notes shall be free and clear of all Liens created by
such Lender.

 

6



--------------------------------------------------------------------------------

(g) Accredited Investor/Qualified Institutional Buyer. Such Lender is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act. Such Lender is a “qualified institutional buyer” as
that term is defined in Rule 144A under the Securities Act. Such Lender
understands the economic risk of its investment in the Exchange Shares, and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Exchange
Shares.

(h) Information. Such Lender acknowledges and agrees that (i) such Lender has
had the opportunity to review the Borrower’s SEC Reports (as defined below) and
this Agreement (including the exhibits hereto), (ii) such Lender has had an
opportunity to submit questions to the Borrower concerning the Borrower, its
business, operations, financial performance, financial condition and prospects,
and the terms and conditions of the Initial Exchange and the potential Optional
Exchanges (collectively, the “Transactions”), and has all information that it
considers necessary in making an informed investment decision, (iii) such Lender
has had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Transactions and to
make an informed investment decision with respect to such Transactions.
Notwithstanding anything to the contrary contained herein, the rights and
remedies available to such Lender, neither any such review nor any due diligence
investigation conducted by such Lender or its advisors, if any, or its
representatives shall modify, amend or otherwise affect such Lender’s right to
rely on the representations and warranties of the Borrower contained in this
Agreement.

(i) No Illegal Transactions. Such Lender has not, directly or indirectly, and no
person acting on behalf of or pursuant to any understanding with it has, engaged
in any purchase or sale of the securities of the Borrower (including, without
limitation, any Short Sales (as defined below) involving any of the Borrower’s
securities) from May 23, 2019 through the date of this Agreement, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and all types of direct and indirect forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 3.01(i), subject to such Lender’s compliance
with their respective obligations under the U.S. federal securities laws and
such Lender’s internal policies, (a) such “Lender” shall not be deemed to
include any employees, subsidiaries or affiliates of such Lender that are
effectively walled off by appropriate information barriers approved by such
Lender’s respective legal or compliance department (and thus have not been privy
to any information concerning the Transactions), and (b) the foregoing
representations and covenants of this Section 3.01(i) shall not apply to any
transaction by or on behalf of an account of such Lender that was effected
without the advice or participation of, or such account’s receipt of information
regarding the Transactions provided by, such Lender.

 

7



--------------------------------------------------------------------------------

(j) Beneficial Ownership. The issuance of the Common Exchange Shares to each
Lender at the Initial Exchange shall not cause the number of shares of Common
Stock then beneficially owned by such Lender and its Affiliates and any other
Persons or entities whose beneficial ownership of the Common Stock would be
aggregated with such Lender for the purposes of Section 13(d) of the Exchange
Act (including shares held by any “group” of which such Lender is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth in Section 2(e)(i) of
Annex I) to exceed 4.985% of the total number of the shares of the Common Stock
then issued and outstanding. For purposes hereof, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. In addition, a determination as to any
“group” status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 3.01(j), in determining the number of
outstanding shares of Common Stock, a Lender may rely on the Borrower’s
representations in Section 3.02(f).

Section 3.02. Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants to the Lenders as of the date of this Agreement
and as of the Effective Date as follows:

(a) Organization and Good Standing. The Borrower is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted.

(b) Authority. The Borrower has the requisite corporate power and authority, as
applicable, to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Borrower and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Borrower, and no further action of the
Borrower, its board of directors, managers, members or stockholders, as
applicable, is required in connection herewith or therewith.

(c) Consents. The Borrower is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any
governmental authority or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by this Agreement, in accordance with the
terms hereof or thereof, other than filing the Certificates of Designation with
the Secretary of State of the State of Delaware and filing the Announcing 8-K
Filing (as defined below) with the U.S. Securities and Exchange Commission (the
“Commission”).

(d) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by the Borrower, and constitutes, and upon the filing thereof, the
Certificates of Designation, the Preferred Exchange Shares and any Option
Exchange Shares (as defined in Annex I) comprised of shares of Series B-2
Preferred Stock will constitute, the valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with their terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

8



--------------------------------------------------------------------------------

(e) Non-Contravention. The execution and delivery of this Agreement by the
Borrower and the performance by the Borrower of its obligations hereunder and
under the Certificates of Designation do not and will not (i) violate any
provision of the Borrower’s organizational documents, (ii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Borrower is subject, or by which any property or asset of the Borrower is bound
or affected, (iii) require any permit, authorization, consent, approval,
exemption or other action by, notice to or filing with, any court or other
federal, state, local or other governmental authority or other Person, other
than filing the Certificates of Designation with the Secretary of State of the
State of Delaware and filing the Announcing 8-K Filing with the Commission,
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under, any permit or contract to which the Borrower
is a party or by which any of its properties or assets are bound, (v) violate,
conflict with, result in a material breach of, or constitute (with or without
notice or lapse of time or both) a material default under, or an event which
would give rise to any right of notice, modification, acceleration, payment,
cancellation or termination under, or in any manner release any party thereto
from any obligation under, the Indenture, or (vi) result in the creation or
imposition of any Lien on any part of the properties or assets of the Borrower,
except, in each instance of clauses (ii), (iii), (iv) and (vi) hereof, where
such violation, conflict, breach, default or Lien would not reasonably be
expected, individually or in the aggregate, to result in a material adverse
effect on (a) the business, operations, results of operations, condition
(financial or otherwise) or properties of the Borrower and its Subsidiaries,
taken as a whole, (b) the legality, validity or enforceability of any provision
of this Agreement or either of the Certificates of Designation, (c) the ability
of the Borrower to timely perform its obligations under this Agreement or either
of the Certificates of Designation, or (d) the rights and remedies of the
Lenders under this Agreement or either of the Certificates of Designation. As of
the date hereof, no Event of Default (as defined in the Indenture) under the
Indenture exists and no Event of Default (as defined in the Facility Agreement)
under the Facility Agreement exists, and, to the knowledge of the Borrower, no
event has occurred, and no fact or circumstance exists, that, with or without
notice, lapse of time or both would reasonably be expected to result in an Event
of Default under either the Indenture or the Facility Agreement.

(f) Issuance of Exchange Shares. The Exchange Shares are duly authorized and,
when issued in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Borrower, and will not be issued in violation of, or subject to, any preemptive
or similar rights of any person. The Conversion Shares issuable upon conversion
of the Preferred Exchange Shares and the Option Exchange Shares (to the extent
consisting of Series B-2 Preferred Stock) are duly authorized and, when issued
in accordance with the applicable Certificate of Designation, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Borrower, and will not be issued in violation of, or subject to,
any preemptive or similar rights of any person. The Borrower has reserved from
its duly authorized capital stock 28,439,015 shares of Common Stock for issuance
hereafter upon conversion of the Preferred Exchange Shares and the Option
Exchange Shares (to the extent consisting of Series B-2 Preferred Stock) and
upon exchange of Indenture Notes in accordance with Annex I, in each case, free
and clear of preemptive or similar rights. As of the date of this Agreement,
there are 30,058,543 shares of Common Stock issued and outstanding.

 

9



--------------------------------------------------------------------------------

(g) SEC Reports; Nasdaq. The Borrower has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”). None of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Except as set forth in the Borrower’s Current Report
on Form 8-K filed with the Commission on May 23, 2019, the Borrower is not in
violation of the requirements of the Nasdaq Global Market (“Nasdaq GM”) and has
no knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of trading of the Common Stock in the foreseeable
future.

(h) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Borrower or any of its affiliates or representatives to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Lenders shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 3.02(h) that may be due in connection with the
transactions contemplated hereby.

(i) Exemption from Registration. No registration under the Securities Act or any
state securities laws is or will be required for the offer and issuance of the
Initial Exchange Shares or the Option Exchange Shares by the Borrower to the
Lenders as contemplated hereby or for the offer and issuance of the Conversion
Shares by the Borrower to the Lenders as contemplated hereby and by the
Certificates of Designation. The amendments and transactions contemplated
hereby, including the issuance and sale of the Initial Exchange Shares and the
Option Exchange Shares hereunder and the issuance and sale of the Conversion
Shares pursuant to the terms of the Certificates of Designation do not and will
not contravene, or require stockholder approval pursuant to, the rules and
regulations of The Nasdaq Stock Market LLC, as currently in effect. Assuming the
Lender to which Initial Exchange Shares, Option Exchange Shares or Conversion
Shares are to be issued is not as of the date of issuance, and for a period of
three (3) months prior to the date of issuance has not been, an “affiliate” (as
such term is used in Rule 144 under the Securities Act) of the Borrower (which
the Borrower shall assume (and the applicable Lender shall be deemed to
represent) unless such Lender has otherwise advised the Borrower in writing) and
in reliance on such Lender’s representations contained in Section 3.01(e)
hereof, the Conversion Shares, the Initial Exchange Shares and the Option
Exchange Shares will be freely tradeable by such Lender without restriction or
limitation (including volume limitation), pursuant to Rule 144 under the
Securities Act, and will not contain or be subject to any legend or stop
transfer instructions restricting the sale or transferability thereof. The
Borrower has not paid or given (and will not pay or give), directly or
indirectly, any commission or other remuneration for soliciting the exchange to
be effected pursuant to this Agreement or otherwise in connection with the
issuance and sale of the Initial Exchange Shares, any Option Exchange Shares or
any Conversion Shares pursuant to this Agreement or the applicable Certificate
of Designation.

 

10



--------------------------------------------------------------------------------

(j) No Integrated Offering. Neither the Borrower, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made, or
will make, any offers or sales of any security or solicited, or will solicit,
any offers to buy any security, under circumstances that would cause this
offering and issuance of the Initial Exchange Shares, the offering and issuance
of the Option Exchange Shares or the offering and issuance of any of the
Conversion Shares to be integrated with prior offerings by the Borrower (i) for
purposes of the Securities Act and which would require the registration of any
such securities under the Securities Act, or (ii) for purposes of any applicable
stockholder approval provisions of the Nasdaq GM and which would require
stockholder approval for the issuance of any Initial Exchange Shares, Option
Exchange Shares or Conversion Shares.

(k) No Unlawful Payments. Neither the Borrower, to the knowledge of the
Borrower, nor any of its directors or officers or any employee, agent,
affiliate, representative of or other person associated with or acting on behalf
of the Borrower, has (a) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(b) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or (d) made any bribe, unlawful rebate, payoff, influence payment,
kickback or other unlawful payment.

(l) Compliance with Money Laundering Laws. The operations of the Borrower are
and have been conducted at all times in compliance with all financial
recordkeeping and reporting requirements applicable to the Borrower, including
those of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001, and the money laundering and any
related or similar laws of all jurisdictions in which the Borrower conducts
business (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any governmental authority involving the Borrower with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Borrower, threatened.

(m) OFAC. The Borrower is not (a) a country, the government of a country, or an
agency of the government of a country, (b) an organization directly or
indirectly controlled by a country or its government, or (c) a person resident
in or determined to be resident in a country, in each case, that is subject to a
comprehensive country sanctions program administered and enforced by the Office
of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”), and
the Borrower is not a person named on the list of Specially Designated Nationals
maintained by OFAC.

(n) Application of Takeover Protections. The Borrower and its board of directors
have taken all necessary action, if any, in order to render inapplicable the
Borrower’s issuance of the Initial Exchange Shares, Option Exchange Shares and
Conversion Shares and the Lenders’ ownership of such securities from the
provisions of any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the organizational documents of
the Borrower or the laws of the state of its incorporation which is applicable
to the Lenders as a result of the transactions contemplated by this Agreement,
including the Borrower’s issuance of the Initial Exchange Shares, Option
Exchange Shares and Conversion Shares and the Lenders’ ownership of such
securities.

 

11



--------------------------------------------------------------------------------

ARTICLE IV.

COVENANTS

Section 4.01. Reservation of Shares. On and after the date hereof, the Borrower
shall at all times reserve and keep available, free of preemptive or similar
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Borrower to issue all of the Conversion Shares pursuant to the
Certificates of Designation (without regard to the Beneficial Ownership
Limitation or the Option Beneficial Ownership Cap (as defined in Annex I)) and
shares of Common Stock in accordance with Annex I (without regard to the Option
Beneficial Ownership Cap).

Section 4.02. Blue Sky Filings. The Borrower shall take such action as is
necessary in order to obtain an exemption for, or to qualify the Initial
Exchange Shares, the Option Exchange Shares and the Conversion Shares for,
issuance and sale to the Lenders under applicable securities or “Blue Sky” laws
of the states of the United States, and shall provide evidence of such actions
promptly upon request of any of the Lenders.

Section 4.03. Listing. The Borrower has submitted an application for the listing
of the Conversion Shares and the shares of Common Stock issuable in accordance
with Annex I on Nasdaq GM and will use its commercially reasonable efforts to
secure such listing. For so long as any Notes remain outstanding, the Borrower
shall use commercially reasonable efforts to maintain the Common Stock’s listing
on Nasdaq GM. The Borrower shall not take any action which would be reasonably
expected to result in the delisting or suspension of trading the Common Stock on
Nasdaq GM. If the Common Stock is, or is reasonably expected to be, delisted
from Nasdaq GM, the Borrower shall use its best efforts to cause the Common
Stock to be listed on the Nasdaq Capital Market contemporaneously with such
delisting and, thereafter, (i) shall use commercially reasonable efforts to
maintain the Common Stock’s listing on the Nasdaq Capital Market and (ii) shall
not take any action which would be reasonably expected to result in the
delisting or suspension of trading the Common Stock on the Nasdaq Capital
Market. The Borrower shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4.03.

Section 4.04. Disclosure; Confidentiality. On or before 8:00 a.m., New York
time, on the first Business Day following the date of this Agreement, the
Borrower shall file with the Commission a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by this Agreement and
the GPC License Agreement, disclosing the effectiveness of each of such
agreement, attaching this Agreement and the GPC License Agreement and disclosing
any other presently material non-public information (if any) provided or made
available to any Lender (or any Lender’s agents or representatives) on or prior
to the date hereof (the “Announcing 8-K Filing”). The Borrower represents and
warrants that, from and after the filing of the Announcing 8-K Filing, it shall
have publicly disclosed all material, non-public information (if any) provided
or made available to any Lender (or any Lender’s agents or representatives) by
Borrower or any of its officers, directors, employees, Affiliates or agents in
connection with the transactions contemplated by this Agreement or otherwise
(including with respect to the GPC License Agreement) on or prior to the date
hereof. The Borrower also represents and warrants, for the avoidance of doubt
and without limiting the foregoing, that by making any redactions to the GPC
License Agreement, as filed with the Commission as an exhibit as part of the
Announcing 8-K Filing, the Borrower shall not (i) have failed to disclose any
material information in respect of

 

12



--------------------------------------------------------------------------------

the GPC License Agreement or (ii) cause any Lender or any affiliate or
representative of any Lender to be in possession of any material non-public
information relating to the to the terms of the GPC License Agreement at any
time after the filing of the Announcing 8-K Filing. Notwithstanding anything
contained in this Agreement to the contrary, and without implication that the
contrary would otherwise be true, the Borrower expressly acknowledges and agrees
that, from and after the Announcing 8-K Filing, no Lender nor any affiliate of
any Lender shall have (unless expressly agreed to by such particular Lender
after the date hereof in a written definitive and binding agreement executed by
the Borrower and such particular Lender or customary oral (confirmed by e-mail)
“wall cross” agreement (it being understood and agreed that no Lender may bind
any other Lender with respect thereto)), any duty of trust or confidence with
respect to, or a duty not to trade in any securities while aware of, any
information regarding the Borrower. The Borrower acknowledges and agrees that
Section 6.14 of the Facility Agreement, as deemed amended by Sections 3.04(e)
and (f) of the Exchange Agreement, dated as of October 5, 2018, among the
Borrower and the Lenders, remains in full force and effect.

Section 4.05. Taxes. The Borrower shall be responsible for paying all present or
future stamp, court or documentary, intangible, recording, filing or similar
taxes that arise from any payment or issuance made under, from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement.

Section 4.06. Tax Treatment. The parties intend and agree that the exchanges of
a portion of the Indenture Notes for Initial Exchange Shares described herein
are part of and pursuant to a Plan of Recapitalization and Reorganization of the
Borrower described in Section 368(a)(1)(E) of the Code, and shall report the
transactions for federal, state and local income tax purposes in accordance
therewith unless otherwise required by applicable law.

Section 4.07. Fees and Expenses. The Borrower shall promptly reimburse the
Lenders for all of their reasonable out-of-pocket, costs, fees and expenses,
including legal fees and expenses, incurred in connection with the negotiation
and drafting of this Agreement and the consummation of the transactions
contemplated hereby, up to a maximum of $150,000 for all such expenses.

ARTICLE V.

ACKNOWLEDMENT OF THE BORROWER

Section 5.01. The Borrower irrevocably and unconditionally acknowledges, affirms
and covenants to each Lender that:

(a) such Lender is not in default under the Indenture or the Facility Agreement
and has not otherwise breached any obligations to the Borrower; and

(b) there are no offsets, counterclaims or defenses to the obligations under the
Indenture as of the date hereof, including the liabilities and obligations of
the Borrower under the Notes or the rights, remedies or powers of such Lender in
respect of any of the obligations under the Indenture, and the Borrower agrees
not to interpose (and each does hereby waive and release) any such defense, set
off or counterclaim in any action brought by such Lender with respect thereto.

 

13



--------------------------------------------------------------------------------

ARTICLE VI.

CONDITIONS PRECEDENT.

Section 6.01. Conditions. The effectiveness of the amendments contemplated by
Article II and the consummation of the Initial Exchange are subject to the
following conditions on or prior to the Effective Time:

(a) Delivery of Documents. The Borrower and the Lenders shall each have executed
and delivered this Agreement.

(b) Performance: No Default. The representations and warranties of the Borrower
and Lenders contained herein shall be true and correct, and the Borrower and
Lenders shall have performed and complied with all agreements and conditions
contained in this Agreement to be performed by or complied with by the Borrower
or Lenders, as applicable, prior to the Effective Time in all respects, and the
Lenders shall have received a certification from the chief executive officer or
chief financial officer of the Borrower to the foregoing effect.

(c) Certificates of Designation. The Lenders shall have received evidence
satisfactory to the Lenders that each Certificate of Designation has been filed
with the Secretary of State of the State of Delaware and has become effective.

(d) Legal Opinion. The Lenders (or their counsel) shall have received customary
legal opinions from Cooley LLP, as counsel to the Borrower, in form and
substance reasonably satisfactory to the Lenders.

(e) GPC Transactions. (i) The Borrower and Boston Pharmaceuticals Holdings SA
shall have entered into the GPC License Agreement, which shall include a
collateral assignment in favor of DPDF of all of the Borrower’s rights
thereunder, and shall otherwise be in form and substance reasonably satisfactory
to the Lenders, and (ii) the GPC License Agreement shall have become effective.

ARTICLE VII.

MISCELLANEOUS

Section 7.01. Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all other prior and contemporaneous agreements and
understandings, both oral and written, among the Lenders and the Borrower with
respect to the subject matter hereof.

Section 7.02. Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Borrower and
(i) prior to the effectiveness of the Initial Exchange, each of the Lenders and
(ii) following the effectiveness of the Initial Exchange, the Lenders holding a
majority of the Exchange Shares issued hereunder, except that (A) any amendment
or waiver with respect to a provision of Annex I shall require the signature of
Lenders whose aggregate Pro Rata Exchange Limits (as defined in Annex I) exceed
50% of the aggregate Pro Rata Exchange Limits of all Lenders, and (B) any
amendment or waiver with respect to a provision of Article II shall require the
signature of the Required Lenders (as defined in the Facility Agreement). No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

14



--------------------------------------------------------------------------------

Section 7.03. Successors and Assigns. All of the covenants and provisions of
this Agreement by or for the benefit of the Lenders or the Borrower shall bind
and inure to the benefit of their respective successors and permitted assigns.
No party hereunder may assign its rights or obligations hereunder without the
prior written consent of the other parties hereto, except that a Lender may
assign its rights hereunder to an Affiliate (as defined in Annex I) of such
Lender to which it transfers Exchange Shares, Conversion Shares or Indenture
Notes, provided that (a) such Lender agrees in writing with the transferee or
assignee to assign such rights, and such assignee or transferee agrees in
writing to accept such rights subject to, and to be bound by, the terms of this
Agreement, and a copy of such agreement is furnished to the Borrower after such
transfer or assignment; and (b) the Borrower is, after such transfer or
assignment, furnished with written notice of (i) the name and address of such
transferee or assignee and (ii) the portion of such Exchange Shares, Conversion
Shares or Indenture Notes with respect to which such rights are being
transferred or assigned; provided, further, that an assignment of rights under
Annex I shall be subject to the provisions of Section 3 thereof.

Section 7.04. Notices. Any notice, request or other communication to be given or
made under this Agreement shall be in writing. Such notice, request or other
communication shall be deemed to have been duly given or made when it shall be
delivered by hand, overnight mail, international courier (confirmed by
facsimile), electronic mail or facsimile to the party to which it is required or
permitted to be given or made at such party’s address specified below or at such
other address as such party shall have designated by notice to the other
parties.

If to the Borrower: KemPharm, Inc.

1180 Celebration Blvd.

Suite 103

Celebration, FL 34747

Fax: (321) 250-3698

E-mail: lclifton@kempharm.com

Attention: R. LaDuane Clifton, Chief Financial Officer

With a copy to (which shall not constitute notice hereunder):

Cooley LLP

1299 Pennsylvania Avenue, NW

Suite 700

Washington, DC 20004

Fax: (703) 456-8100

Email: bsiler@cooley.com

Attention: Brent Siler

 

15



--------------------------------------------------------------------------------

If to DPDF or DSS:

Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017 Fax: (212) 599-3075

Email: dclark@deerfield.com

Attn: David J. Clark

With a copy to:

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661-3693

Fax: (212) 940-8776

Email: mark.wood@kattenlaw.com

Attn: Mark Wood

Section 7.05. Applicable Law; Consent to Jurisdiction.

(a) As part of the consideration and mutual promises being exchanged and given
in connection with this Agreement, the parties hereto agree that all claims,
controversies and disputes of any kind or nature arising under or relating in
any way to the enforcement or interpretation of this Agreement or to the
parties’ dealings, rights or obligations in connection herewith, including
disputes relating to the negotiations for, inducements to enter into, or
execution of, this Agreement, and disputes concerning the interpretation,
enforceability, performance, breach, termination or validity of all or any
portion of this Agreement shall be governed by the laws of the State of New York
without giving effect to any laws, rules or provisions that would cause the
application of the laws of any jurisdiction other than the State of New York.

(b) The parties hereto agree that all claims, controversies and disputes of any
kind or nature relating in any way to the enforcement or interpretation of this
Agreement or to the parties’ dealings, rights or obligations in connection
herewith, shall be brought exclusively in the state and federal courts sitting
in The City of New York, borough of Manhattan. With respect to any such claims,
controversies or disputes, each of the Parties hereby irrevocably:

(i) submits itself and its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action in any court or tribunal other than the aforesaid courts;

(ii) waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding (A) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve process in accordance with this
Section 7.05, (B) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (C) to the fullest extent permitted by the applicable law, any claim that
(1) the suit, action or proceeding in such court is brought in an inconvenient
forum, (2) the venue of such suit, action or proceeding is improper or (3) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts; and

 

16



--------------------------------------------------------------------------------

(iii) WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.05.

Notwithstanding the foregoing in this Section 7.05, a party may commence any
action or proceeding in a court other than the above-named courts solely for the
purpose of enforcing an order or judgment issued by one of the above-named
courts.

Section 7.06. Counterparts; Effectiveness. This Agreement and any amendment
hereto may be executed and delivered in any number of counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. In the event that any signature to this
Agreement or any amendment hereto is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract, and each party hereto forever waives
any such defense.

Section 7.07. No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any person (other than the
parties to this Agreement) any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

Section 7.08. Remedies; Specific Performance. The rights and remedies provided
in this Agreement shall be cumulative and in addition to all other remedies
available under the Facility Agreement, the FA Note, the Indenture Notes, the
Indenture and/or at law or in equity. No remedy contained herein shall be deemed
a waiver of compliance with the provisions giving rise to such remedy, and
nothing herein shall limit any Lender’s right to pursue actual damages for any
failure by the Borrower to comply with the terms of the Agreement, the Facility
Agreement, the FA Note, the Indenture Notes and the Indenture. The parties to
this Agreement agree that irreparable damage would occur and that the parties to
this Agreement would not have any adequate remedy at law in the event that any
of the provisions of this Agreement were not performed in accordance with their

 

17



--------------------------------------------------------------------------------

specific terms or were otherwise breached. It is accordingly agreed that each of
the parties to this Agreement shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in each case without the necessity of posting bond
or other security or showing actual damages, and this being in addition to any
other remedy to which such party is entitled at law or in equity.

Section 7.09. Effect of Headings. The section and subsection headings herein are
for convenience only and not part of this Agreement and shall not affect the
interpretation thereof.

Section 7.10. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

Section 7.11. Reservation of Rights. None of the Lenders has hereby waived any
of such Lender’s rights or remedies arising from any such breach or default or
any right otherwise available under the Indenture, the Facility Agreement or at
law or in equity as to any of such Lender’s Notes that remain outstanding
following the effectiveness of the Initial Exchange. Each of the Lenders
expressly reserves all such rights and remedies. Notwithstanding anything else
to the contrary herein, each Lender hereby agrees that the issuance of the
Initial Exchange Shares to such Lender and the payment in full of accrued and
unpaid interest on its Exchanged Indenture Notes, satisfies in full any and all
obligations of the Borrower under the Indenture as to the Exchanged Indenture
Notes and such Lender’s remedies with regard to such Exchanged Indenture Notes
shall be solely as described in this Agreement.

Section 7.12. Further Assurances. The parties hereby agree, from time to time,
as and when reasonably requested by any other party hereto, to execute and
deliver or cause to be executed and delivered, all such documents, instruments
and agreements, including secretary’s certificates, stock powers and irrevocable
transfer agent instructions, and to take or cause to be taken such further or
other action, as any party may reasonably deem necessary or desirable in order
to carry out the intent and purposes of this Agreement. Without limiting the
foregoing, the Borrower shall take such action, and deliver such notices,
documents, instruments and agreements as the Trustee may reasonably require to
effectuate the exchange and surrender of Indenture Notes in accordance with
Annex I.

Section 7.13. No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

18



--------------------------------------------------------------------------------

Section 7.14. Interpretative Matters. Unless otherwise indicated or the context
otherwise requires, (i) all references to Sections, Schedules, Appendices or
Exhibits are to Sections, Schedules, Appendices or Exhibits contained in or
attached to this Agreement, (b) words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, (c) the words
“hereof,” “herein” and words of similar effect shall reference this Agreement in
its entirety, and (d) the use of the word “including” in this Agreement shall be
by way of example rather than limitation.

Section 7.15. Reaffirmation. Other than as expressly provided in this Agreement,
the execution and delivery of this Agreement shall not operate as a waiver of
any right, power or remedy of the Lenders, constitute a waiver of any provision
of the Indenture, the Facility Agreement, the Indenture Notes or the FA Note or
any other document executed in connection therewith or serve to effect a
novation of the obligations thereunder. The Borrower, as issuer, debtor,
grantor, pledger, mortgagor, guarantor or assignor, or in other any other
similar capacity in which it grants liens or security interests in its property
hereby (i) acknowledges and agrees that it has reviewed this Agreement,
(ii) ratifies and reaffirms all of its obligations, contingent or otherwise,
under each of the Transaction Documents (as defined in the Facility Agreement),
each as amended as of the date hereof (including as provided in this Agreement),
and (iii) to the extent the Borrower granted Liens on or security interests in
any of its property pursuant to any such Transaction Document as security for
the Obligations (as defined in the Facility Agreement) under or with respect to
the Transaction Documents, ratifies and reaffirms such grant of security
interests and Liens as provided in the Transaction Documents and confirms and
agrees that such security interests and Liens continue to secure all of the
currently outstanding or future Obligations (as amended hereby) on the terms and
conditions of the Transactions Documents (as amended as of the date of this
Agreement (including as provided in this Agreement)). The Borrower hereby
consents to this Agreement and acknowledges that this Agreement is a Transaction
Document and each of the other Transaction Documents, each as amended as of the
date hereof (including as provided in this Agreement), remains in full force and
effect and is hereby ratified and reaffirmed; provided that, nothing in this
Section 7.15 shall obligate the Borrower to restate, or be considered to be a
restatement of, the representations of the Borrower contained in Article 3 of
the Facility Agreement as of the date hereof. Any reference in the Transaction
Documents to “hereunder,” hereof,” “herein,” or words of like import referring
to such agreement shall refer to such Transaction Document as amended as of the
date hereof (including as provided in this Agreement).

Section 7.16. Payment Set Aside. Notwithstanding anything to the contrary
contained herein, if any payment or transfer (or any portion thereof) to either
of the Lenders shall be subsequently invalidated, declared to be fraudulent or a
fraudulent conveyance or preferential, avoided, rescinded, set aside or
otherwise required to be return or repaid, whether in bankruptcy,
reorganization, insolvency or similar proceedings involving the Borrower or
otherwise, then the Obligations (as defined in the Facility Agreement)
purportedly satisfied with such payment or transfer, to the extent that such
payment is or must be invalidated, declared to be fraudulent or a fraudulent
conveyance or preferential, avoided, rescinded, set aside or otherwise required
to be return or repaid, shall immediately be reinstated, without need for any
action by any Person, and shall be enforceable against the Borrower, any
guarantor and their successors and permitted assigns as if such payment had
never been made (in which case this Agreement shall in no way impair the claims
of Lenders with respect to such payment or transfer). The provisions of this
Section 7.16 shall survive the satisfaction in full of the Obligations and the
termination of the Facility Agreement.

 

19



--------------------------------------------------------------------------------

Section 7.17. Termination. Except to the extent otherwise agreed in writing by
the Lenders prior to the Effective Time, this Agreement shall terminate and be
of no further force or effect if any of the conditions set forth in Article VI
are not satisfied or waived by the Lenders as of the Effective Time; provided,
however, that the Borrower’s obligations under Section 4.07 hereof shall survive
such termination until performed by the Borrower in full.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date first written above.

 

THE BORROWER: KEMPHARM, INC. By:  

/s/ R. LaDuane Clifton

Name: R. LaDuane Clifton Title:   Chief Financial Officer

 

[Signature Page to September 2019 Exchange Agreement and Amendment to Facility
Agreement]



--------------------------------------------------------------------------------

LENDERS: DEERFIELD PRIVATE DESIGN FUND III, L.P. By: Deerfield Mgmt III, L.P.,
its General Partner By: J.E. Flynn Capital III , LLC, its General Partner By:  

/s/ David J. Clark

Name: David J. Clark Title: Authorized Signatory DEERFIELD SPECIAL SITUATIONS
FUND, L.P. By: Deerfield Mgmt, L.P., its General Partner By: J.E. Flynn Capital,
LLC, its General Partner By:  

/s/ David J. Clark

Name: David J. Clark Title: Authorized Signatory

 

[Signature Page to September 2019 Exchange Agreement and Amendment to Facility
Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

LENDER

   Exchanged Indenture
Notes (principal
amount)      Common Exchange
Shares      Preferred
Exchange Shares  

Deerfield Private Design Fund III, L.P.

   $ 2,500,000.00        1,249,913        1,313  

Deerfield Special Situations Fund, L.P.

   $ 500,000.00        249,981        263  

Total:

   $ 3,000,000.00        1,499,894        1,576  



--------------------------------------------------------------------------------

Annex I

This is Annex I to the September 2019 Exchange Agreement and Amendment to
Facility Agreement, dated as of September 3, 2019, by and among KemPharm, Inc.,
a Delaware corporation (the “Borrower”), Deerfield Private Design Fund III, L.P.
(“DPDF”) and Deerfield Special Situations Fund, L.P. (“DSS” and, together with
DPDF, the “Lenders”) (the “Exchange Agreement”). Capitalized terms used but not
defined in this Annex I have the meanings given to them in the Exchange
Agreement.

If either Lender elects to exchange all or any portion, not to exceed
$27,000,000 in the aggregate principal amount, of the Indenture Notes pursuant
to an Optional Exchange, the following terms shall apply.

1. Definitions. For purposes of this Annex I, the following terms shall have the
following meanings:

(a) “Affiliate” means any person or entity that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a person or entity, as such terms are used in and construed under
Rule 144 under the Securities Act (“Rule 144”). With respect to a Lender, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Lender will be deemed to be an Affiliate of
such Lender.

(b) “Agreement Date” means September 3, 2019.

(c) “Bloomberg” means Bloomberg Financial Markets or an equivalent, reliable
reporting service mutually acceptable to and designated by the Borrower and the
Lenders.

(d) “Common Stock” means the common stock, par value $0.0001 per share, of the
Borrower.

(e) “Common Stock Exchange Price” means, as of any Exchange Date or other date
of determination, the greater of (A) the arithmetic average of the Volume
Weighted Average Price of the Common Stock on each of the fifteen (15) Trading
Days immediately preceding the Exchange Date (the “Measurement Period”);
provided, that in the event that a stock split, stock combination,
reclassification, payment of stock dividend, recapitalization or other similar
transaction of such character that the outstanding shares of Common Stock shall
be changed into or become exchangeable for a larger or small number of shares (a
“Stock Event”) is consummated during the Measurement Period, the Volume Weighted
Average Price for all Trading Days during the Measurement Period prior to the
effectiveness of the Stock Event shall be appropriately adjusted to reflect such
Stock Event and (B) $0.9494, subject to appropriate adjustment for any Stock
Event that occurs on or after the Agreement Date.

(f) “Dollars” or “$” means United States Dollars.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Exchange Amount” means, in respect of any exchange of Indenture Notes in
accordance with this Annex I, the aggregate principal amount of the Indenture
Notes to be exchanged.



--------------------------------------------------------------------------------

(i) “Exchange Date” means the date of delivery via facsimile or electronic mail
of an Exchange Notice.

(j) “Exchange Option Period” means each period set forth on Schedule A-1 to this
Annex I.

(k) “Exchange Price” means, as of any Exchange Date or other date of
determination, (A) in respect of any Exchange of the Indenture Notes (or portion
thereof) for shares of Common Stock, the Common Stock Exchange Price, and (B) in
respect of any Exchange (as defined below) of the Indenture Notes (or portion
thereof) for Series B-2 Preferred Shares, the Series B-2 Exchange Price.

(l) “Exchange Trigger Period” means the period commencing on and including the
Effective Date and ending on the first date on which none of the Indenture Notes
remain outstanding.

(m) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(n) “Principal Market” means the Nasdaq Global Market (or any successor thereto)
or if the Common Stock ceases to be listed on the Nasdaq Global Market (or any
successor thereto), then Principal Market shall mean the principal securities
exchange or trading market for the Common Stock.

(o) “Pro Rata Exchange Limit” means, as of any date of determination during any
Exchange Option Period, with respect to each Lender, the aggregate principal
amount of Indenture Notes set forth on Schedule A-1 under such Lender’s name
with respect to such Exchange Option Period, less (B) the aggregate principal
amount of Indenture Notes exchanged by such Lender pursuant to this Annex I
after the Effective Time and prior to such date of determination (including, for
the avoidance of doubt, the principal amount of any Indenture Notes exchanged by
such Lender during any prior Exchange Option Period).

(p) “Securities Act” means the Securities Act of 1933, as amended.

(q) “Series B-2 Exchange Price” means the Stated Value (as defined in the Series
B-2 Certificate of Designation).

(r) “Series B-2 Preferred Shares” means shares of the Series B-2 Preferred
Stock.

(s) “Shares” means Series B-2 Preferred Shares or shares of Common Stock.

(t) “Standard Settlement Period” means the standard settlement period for equity
trades effected by U.S. broker-dealers, expressed in a number of Trading Days,
as in effect on the date the applicable Exchange Notice (as defined below) is
received or deemed received by the Borrower.



--------------------------------------------------------------------------------

(u) “Trading Day” means any day on which trading occurs on the Principal Market
or other securities markets in the United States.

(v) “Volume Weighted Average Price” means, for the Common Stock as of any
Trading Day, the volume weighted average sale price of the Common Stock on the
Principal Market as reported by Bloomberg.

2. Exchange Rights. The Indenture Notes may be exchanged for shares of Common
Stock or Series B-2 Preferred Shares on the terms and conditions set forth in
this Section 2.

(a) Exchange at Option of each Lender. Subject to Section 2(e) of this Annex I,
at any time and from time to time during the Exchange Trigger Period, each
Lender shall be entitled to exchange (an “Exchange”) the Indenture Notes (the
“Exchanged Notes”) held by such Lender for fully paid and non-assessable shares
of Common Stock or, at the election of such Lender, fully paid and
non-assessable Series B-2 Preferred Shares (collectively, the “Option Exchange
Shares”) at the Exchange Rate (as defined in Section 2(b) of this Annex I) (an
“Exchange”). The Borrower shall not issue any fraction of a share of Common
Stock upon any Exchange (but may issue fractional Series B-2 Preferred Shares).
If the issuance would result in the issuance of a fraction of a share of Common
Stock, then the Borrower shall round such fraction of a share up or down to the
nearest whole share (with 0.5 rounded up).

(b) Exchange Rate. The number of Option Exchange Shares issuable upon an
Exchange of any Indenture Notes pursuant to Section 2 of this Annex I shall be
determined according to the following formula (the “Exchange Rate”):

 

                 Exchange Amount                 Exchange Price

(c) Mechanics of Exchange. The Exchange of the Indenture Notes shall be
conducted in the following manner:

(i) Lender’s Delivery Requirements. To exchange Indenture Notes for Option
Exchange Shares on any date, the applicable Lender shall (A) transmit by
facsimile or electronic mail (or otherwise deliver), for receipt on or prior to
5:00 p.m. New York City time on such date, a copy of an executed exchange notice
in the form attached hereto as Exhibit A (the “Exchange Notice”) to the offices
of the Borrower, at 1180 Celebration Blvd., Suite 103, Celebration, FL 34747,
Attention: R. LaDuane Clifton, Chief Financial Officer, Fax: (321) 250-3698,
E-mail: lclifton@kempharm.com, or such other address, facsimile number or email
address as the Borrower may designate in writing, and (B) as soon as practicable
thereafter, assign and transfer to the Borrower the Exchanged Notes by
book-entry transfer through the facilities of The Depositary Trust Company from
the account(s) of such Lender, free and clear of any Liens. For the avoidance of
doubt, each Lender shall have the right to deliver an Exchange Notice that
provides for the issuance of both shares of Common Stock and shares of Series
B-2 Preferred Stock.

(ii) Borrower’s Response. Upon receipt or deemed receipt by the Borrower of a
copy of an Exchange Notice from a Lender, the Borrower (I) shall as soon as
practicable send, via electronic mail, a confirmation of receipt of such
Exchange Notice to such Lender and the Borrower’s designated transfer agent (the
“Transfer Agent”), if applicable, which confirmation shall constitute an
instruction to any such Transfer Agent to process such Exchange Notice in
accordance with



--------------------------------------------------------------------------------

the terms herein and (II) within the Standard Settlement Period following the
date of receipt or deemed receipt by the Borrower of such Exchange Notice (the
“Share Delivery Date”), (A) in respect of the number Option Exchange Shares (if
any) comprised of shares of Common Stock, credit such aggregate number of shares
of Common Stock to which such Lender shall be entitled in connection with such
Exchange Notice, to the account of the Lender’s prime broker with DTC through
its Deposit/Withdrawal at Custodian (DWAC) system, or (B) in respect of the
number of Option Exchange Shares comprised of Series B-2 Preferred Shares (if
any), issue and deliver to the address specified in the Exchange Notice, a stock
certificate, registered in the name of the Lender (or its nominee) or such other
persons as designated by the Lender, for the number of Series B-2 Preferred
Shares to which the Lender shall be entitled in connection with such Exchange
Notice. Provided that the Lender to which Option Exchange Shares are to be
issued represents that (x) as of the date of delivery of the applicable Exchange
Notice it is not, and for a period of three (3) months prior to such date has
not been, an “affiliate” (as such term is used in Rule 144 under the Securities
Act) of the Borrower, and (y) the Indenture Notes being converted have not been
held by such an affiliate within the six (6)-month period immediately preceding
the date of such Exchange Notice, the Option Exchange Shares shall not be
subject to restrictions on transfer, and shall not bear any legend or be subject
to any stop transfer or similar instruction. For the avoidance of doubt, by
delivering an Exchange Notice, a Lender shall be deemed to have made the
representations contemplated by the immediately preceding sentence, unless the
applicable Lender otherwise indicates in such Exchange Notice. All interest in
respect of the Exchanged Notes to which an Exchange Notice relates that accrues
from the Interest Payment Date immediately preceding the applicable Exchange
Date through (and including) the date the applicable Option Exchange Shares are
delivered hereunder shall be paid by the Borrower, in cash, by wire transfer of
immediately available funds to an account designated by such Lender by no later
than the last day of the Standard Settlement Period following such Exchange
Date.

(iii) Dispute Resolution. In the case of a dispute between the Borrower and a
Lender as to the determination of the Exchange Price or the arithmetic
calculation of the Exchange Rate, the Borrower shall issue, or instruct the
Transfer Agent to issue, as applicable, to such Lender the number of Option
Exchange Shares that is not disputed and shall transmit an explanation of the
disputed determinations or arithmetic calculations to such Lender via facsimile
and email within two (2) Business Days of receipt or deemed receipt of such
Lender’s Exchange Notice or other date of determination. If such Lender and the
Borrower are unable to agree upon the determination of the Exchange Price or
arithmetic calculation of the Exchange Rate within one (1) Business Day of such
disputed determination or arithmetic calculation being transmitted to such
Lender, then the Borrower shall promptly (and in any event within two
(2) Business Days) submit via facsimile or email (A) the disputed determination
of the Exchange Price to an independent, reputable investment banking firm
agreed to by the Borrower and the Lender to which such dispute relates, or
(B) the disputed arithmetic calculation of the Exchange Rate to the Borrower’s
independent registered public accounting firm, as the case may be. The Borrower
shall use commercially reasonable best efforts to direct the investment bank or
the accounting firm, as the case may be, to perform the determinations or
calculations and notify the Borrower and the Lender to which such dispute
relates of the results no later than two (2) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accounting firm’s determination or calculation, as the case may be, shall be
binding upon all parties to such dispute absent manifest error. The fees and
expenses of such investment bank or accounting firm shall be paid by the
Borrower.



--------------------------------------------------------------------------------

(iv) Record Holder. The person or persons entitled to receive the Option
Exchange Shares issuable upon an Exchange of Indenture Notes hereunder shall be
treated for all purposes as the legal and record holder or holders of such
Option Exchange Shares upon delivery of the Exchange Notice in respect of such
Exchange, or in the case of Option Exchange Shares the issuance of which is
subject to a bona fide dispute that is subject to and being resolved pursuant
to, and in compliance with the time periods and other provisions of, the dispute
resolution provisions of Section 2(c)(iii) of this Annex I, the first Business
Day after the resolution of such bona fide dispute; provided that the principal
amount of the Indenture Notes subject to such dispute shall continue to bear
interest until the date such Option Exchange Shares are actually issued to the
applicable Lender.

(v) Borrower’s Failure to Timely Exchange.

(A) Cash Damages. If, on or before the Share Delivery Date, the Borrower shall
fail to issue and deliver to the applicable Lender in accordance with
Section 2(c)(ii) of this Annex I the number of Option Exchange Shares (free of
any restrictive legend or stop transfer instructions) to which such Lender is
entitled upon its Exchange of any Exchange Amount, then in addition to all other
available remedies that such Lender may pursue hereunder, then the Borrower
shall pay as partial liquidated damages to such Lender for each 30-day period
(prorated for any partial period) after the Share Delivery Date such Exchange is
not timely effected an amount equal to one percent (1%) of the Exchange Amount.
Notwithstanding anything to the contrary contained herein (and in addition to
the remedies set forth herein), to the extent that the Borrower shall fail to
issue and deliver Option Exchange Shares to the applicable Lender prior to the
applicable Share Delivery Date, the principal amount of the Indenture Notes to
which such failure relates shall continue to bear interest until the date such
Option Exchange Shares are actually issued to the applicable Lender. If the
Borrower fails to pay the additional damages set forth in this
Section 2(c)(v)(A) of this Annex I or interest that accrues in accordance with
the immediately preceding sentence or Section 2(c)(iv), in each case, within
five (5) Business Days of the date incurred, then the Lender entitled to such
payments shall have the right at any time, so long as the Borrower continues to
fail to make such payments, to require the Borrower, upon written notice, to
immediately issue, in lieu of such damages or interest payments described
herein, the number of shares of Common Stock equal to the quotient of (X) the
aggregate amount of the damages payments described in this Section 2(c)(v)(A) of
this Annex I divided by (Y) the Common Stock Exchange Price in effect on such
Exchange Date.

(B) Void Exchange Notice. If for any reason a Lender has not received all of the
Option Exchange Shares prior to the tenth (10th) Business Day after the Share
Delivery Date (a “Exchange Failure”), then such Lender, upon written notice to
the Borrower (a “Void Exchange Notice”) delivered prior to the receipt of such
Option Exchange Shares, may void such applicable Exchange with respect to, and
retain or have returned, as the case may be, any portion of the Indenture Notes
that have not been exchanged pursuant to the applicable Exchange Notice;
provided, that the voiding of such Exchange shall not affect the Borrower’s
obligations to make any payments that have accrued prior to the date of such
notice pursuant to Section 2(c)(v)(A) of this Annex I or otherwise.

(d) Taxes. The Borrower shall pay any and all taxes (excluding income taxes,
franchise taxes or other taxes levied on gross earnings, profits or the like of
each Lender) that may be payable with respect to the issuance and delivery of
Option Exchange Shares upon the Exchange of Indenture Notes (or any portion
thereof) hereunder.



--------------------------------------------------------------------------------

(e) Limitations on Exchange.

(i) Option Beneficial Ownership Cap. The Borrower shall not issue to a Lender,
and a Lender may not acquire, a number of shares of Common Stock upon Exchange
of such Lender’s Indenture Notes pursuant to this Annex I to the extent that,
upon such Exchange, the number of shares of Common Stock then beneficially owned
by such Lender and its Affiliates and any other Persons or entities whose
beneficial ownership of the Common Stock would be aggregated with such Lender
for the purposes of Section 13(d) of the Exchange Act (including shares held by
any “group” of which such Lender is a member, but excluding shares beneficially
owned by virtue of the ownership of securities or rights to acquire securities
that have limitations on the right to convert, exercise or purchase similar to
the limitation set forth in this Section 2(e)(i)) would exceed 4.985% of the
total number of the shares of the Common Stock then issued and outstanding (the
“Option Beneficial Ownership Cap”); provided, that the Option Beneficial
Ownership Cap shall not apply to the extent that shares of Common Stock are not
deemed to constitute “equity securities” pursuant to Rule 13d-1(i) under the
Exchange Act. Each Lender hereby agrees that delivery by a Lender of an Exchange
Notice that provides for the exchange of Indenture Notes for Common Stock shall
constitute a representation by such Lender that the issuance of shares of Common
Stock in accordance with such Exchange Notice will not cause such Lender
(together with such Lender’s Affiliates, and any other Person whose beneficial
ownership of Common Stock would be aggregated with such Lender’s for purposes of
Section 13(d) of the Exchange Act and the applicable regulations of the
Commission) to beneficially own a number of shares of Common Stock in excess of
the Option Beneficial Ownership Cap. For purposes of the foregoing
representation, the number of shares of Common Stock beneficially owned by such
Lender and its Affiliates shall include the number of shares of Common Stock
issuable upon exchange of Indenture Notes subject to the Exchange Notice with
respect to which such representation is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (A) exchange pursuant to this
Annex I of the remaining, unexchanged Indenture Notes beneficially owned by such
Lender and (B) exercise, conversion or exchange of the unexercised, unconverted
or unexchanged portion of any shares of Series B-1 Preferred Stock or Series B-2
Preferred Stock or any other securities of the Borrower subject to a limitation
on conversion, exercise or exchange analogous to the limitation contained herein
(including any warrants) beneficially owned by such Lender or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes hereof,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. In addition,
a determination as to any “group” status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes hereof, in determining the
number of outstanding shares of Common Stock, a Lender may rely on the number of
outstanding shares of Common Stock as stated in the Borrower’s most recent
quarterly or annual report filed with the Commission, or any current report
filed by the Borrower with the Commission subsequent thereto. In addition, if in
response to a request by a Lender (which may be via electronic mail), the
Borrower confirms in writing via electronic mail to such Lender the number of
shares of Common Stock then outstanding, each Lender shall be entitled to rely
upon such confirmation. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to any actual conversion, exercise
or exchange of securities of the Borrower, including shares of Series B-1
Preferred Stock or Series B-2 Preferred Stock, by such Lender or its Affiliates
since the date as of which such number of outstanding shares of Common Stock was
last publicly reported or reported to such Lender by the Borrower in accordance
with the foregoing, whichever is later.



--------------------------------------------------------------------------------

(ii) Pro Rata Exchange Limit. Notwithstanding anything to the contrary contained
herein, the Indenture Notes shall not be exchangeable by a Lender pursuant to
this Annex I, and the Borrower shall not issue Option Exchange Shares to such
Lender upon any Exchange pursuant to this Annex I, to the extent that the
aggregate principal amount of Indenture Notes sought to be exchanged by such
Lender, would exceed such Lender’s Pro Rata Exchange Limit (provided, for the
avoidance of doubt, that the Borrower shall exchange the maximum amount of
Indenture Notes set forth in the applicable Exchange Notice that may be
exchanged into Option Exchange Shares without so exceeding such Lender’s Pro
Rata Exchange Limit, subject to the Option Beneficial Ownership Cap, as
applicable).

3. Assignment. The rights of the Lenders under this Annex I shall not be
assignable by any Lender without the prior written consent of the Borrower,
except that a Lender may assign its rights under this Annex I, in whole or in
part, without the consent of the Borrower to an Affiliate of such Lender to
which it transfers or assigns all or any portion of such Lender’s Indenture
Notes, provided that (a) such Lender agrees in writing with the transferee or
assignee to assign such rights, and such assignee or transferee agrees in
writing to accept such rights subject to, and to be bound by, the terms of this
Annex I, and a copy of such agreement is furnished to the Borrower after such
transfer or assignment; and (b) the Borrower is, after such transfer or
assignment, furnished with written notice of (i) the name and address of such
transferee or assignee and (ii) the portion of such Lender’s Pro Rata Exchange
Limit with respect to which such rights are being transferred or assigned (which
shall not exceed the aggregate principal amount of Indenture Notes transferred
or assigned by such Lender to such transferee). Upon any such assignment or
transfer, the definition of “Pro Rata Exchange Limit” shall be appropriately
adjusted to reflect such assignment.



--------------------------------------------------------------------------------

Schedule A-1

 

Exchange Option Period

   Pro Rata Exchange Limit      Total      Deerfield Private
Design Fund III,
L.P.      Deerfield Special
Situations Fund,
L.P.  

The period commencing on (and including) the first day of the Exchange Trigger
Period and ending on (and including) the 59th day of the Exchange Trigger
Period.

   $ 4,167,000      $ 833,000      $ 5,000,000  

The period commencing on (and including) the 60th day of the Exchange Trigger
Period and ending on (and including) the 119th day of the Exchange Trigger
Period

   $ 5,833,000      $ 1,167,000      $ 7,000,000  

The period commencing on (and including) the 120th day of the Exchange Trigger
Period and ending on (and including) the 179th day of the Exchange Trigger
Period

   $ 10,833,000      $ 2,167,000      $ 13,000,000  

The period commencing on (and including) the 180th day of the Exchange Trigger
Period and ending on (and including) the 239th day of the Exchange Trigger
Period

   $ 15,833,000      $ 3,167,000      $ 19,000,000  

The period commencing on (and including) the 240th day of the Exchange Trigger
Period and ending on (and including) the last day of the Exchange Trigger
Period.

   $ 22,500,000      $ 4,500,000      $ 27,000,000  



--------------------------------------------------------------------------------

Exhibit A

EXCHANGE NOTICE

Reference is made to (i) the 5.50% Senior Convertible Notes due 2021 (the
“Notes”) of KEMPHARM, INC., a Delaware corporation (the “Company”), and (ii) the
September 2019 Exchange Agreement and Amendment to Facility Agreement (the
“Exchange Agreement”), dated as of September 3, 2019, among the Company,
Deerfield Private Design Fund III, L.P. and Deerfield Special Situations Fund,
L.P. In accordance with and pursuant to the Exchange Agreement, the undersigned
hereby elects to exchange the Exchange Amount (as defined in the Annex I to the
Exchange Agreement) of Notes indicated below for shares of the Company, as of
the date specified below.

Date of Exchange:                                

Aggregate Exchange Amount to be exchanged at the Exchange Price (as defined in
the Exchange Agreement):                                       
                         

For shares of Common Stock:                                        
                            

For shares of Series B-2 Preferred
Stock:                                                                         

Please confirm the following information:

Exchange Price:

For the portion being exchanged for Common
Stock:                                                             

For the portion being exchanged for Series B-2 Preferred Stock: $1,000

Number of shares of to be issued:

Common Stock:                                          
                                       

Series B-2 Preferred Stock:                                        
                                

Please issue the shares of Common Stock and/or Series B-2 Preferred Stock for
which the Notes are being exchanged in the following name and to the following
address:

☐ Deposit/Withdrawal at Custodian (“DWAC”) system; or

☐ Physical Certificate

Issue to:                                        
                                         
                                                                    

DTC Participant Number and Name (if through
DWAC):                                        
                                    



--------------------------------------------------------------------------------

Account Number (if through DWAC):                                          
                               

Unless otherwise indicated below, by delivering this Exchange Notice the
undersigned represents that (i) it is not as of the date hereof (the “Exchange
Date”), and for a period of three (3) months prior to the Exchange Date has not
been, an “affiliate” (as such term is used in Rule 144 under the Securities Act
of 1933, as amended) of the Company, and (ii) the Indenture Notes being
exchanged hereby have not been held by such an affiliate within the six
(6)-month period immediately preceding the Exchange Date.

 

 

  

 

  

[HOLDER]



--------------------------------------------------------------------------------

Exhibit A

Series B-1 Certificate of Designation

[See Exhibit 3.1 filed with this

Current Report on Form 8-K, as

filed with the SEC on September 4, 2019]



--------------------------------------------------------------------------------

Exhibit B

Series B-2 Certificate of Designation

[See Exhibit 3.2 filed with this

Current Report on Form 8-K, as

filed with the SEC on September 4, 2019]